UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x

IN RE PROPECIA (FINASTERIDE)
PRODUCT LIABILITY LITIGATION                                            12-MD-2331 (BMC)(PK)
-------------------------------------------------------------x

THIS DOCUMENT APPLIES TO:
All Cases
-------------------------------------------------------------x


               NOTICE OF FILING OF RESPONSES TO THE COURT’S
            ORDER TO SHOW CAUSE BY DEFENDANTS MERCK & CO., INC.
                      AND MERCK SHARP & DOHME CORP.


        On April 17, 2020, the Court entered an Order to Show Cause in MDL 2331 (Master

Docket Case No. 1:12-MD-2331-BMC-PK) related to four cases pending in the MDL.

        In accordance with the Court’s Order, Defendants Merck & Co., Inc. and Merck Sharp &

Dohme Corp. have filed a Response in the individual dockets of the cases referenced in the

Court’s Order, and which are incorporated by reference herein. A list of the cases and the docket

numbers is as follows:

         Plaintiff’s Name                        Case Number                       Merck’s Response
                                                                                 (filed April 24, 2020)
 Crespo, Liniers and Lourdes            1:13-cv-2388 (BMC) (PK)               Doc. 119
 Howze, J.L.                            1:14-cv-0297 (BMC) (PK)               Doc. 145
 Gorris, Austin                         1:15-cv-1682 (BMC) (PK)               Doc. 54
 Pfaff, Kelly S. et al                  1:15-cv-3355 (BMC) (PK)               Doc. 44


                                                                 Respectfully submitted,

                                                                 /s/ Charles F. Morrow
                                                                 Charles F. Morrow, Esq.
                                                                 BUTLER SNOW LLP
                                                                 Crescent Center
                                                                 6075 Poplar Avenue, Suite 500
    Memphis, TN 38119
    Telephone: (901) 680-7200
    Facsimile: (901) 680-7201
    Email: chip.morrow@butlersnow.com

    Matthew T. McLaughlin, Esq.
    Michael A. Guerra, Esq.
    VENABLE LLP
    Rockefeller Center
    1270 Avenue of the Americas, 25th Floor
    New York, NY 10020
    Telephone: (212) 307-5500
    Facsimile: (212) 307-5598
    Email: mtmclaughlin@venable.com
    Email: maguerra@venable.com
    Attorneys for Defendants Merck & Co.,
    Inc. and Merck Sharp & Dohme Corp.




2
                                CERTIFICATE OF SERVICE

       I hereby certify that on this date I have caused the foregoing to be electronically filed with

the Clerk of the Court using the ECF system which sent notification of such filing to all registered

attorneys.

       I further certify that I have served this document, by United States mail, upon the pro se

plaintiffs in the Howze and Crespo cases:

       J L Howze
       CDC P-47981
       Pelican Bay State Prison D7-104
       P.O. Box 7500
       Crescent City, CA 95532

       Liniers G. Crespo and Lourdes Crespo
       4978 Quality Trail
       Orlando, FL 32829


                                              s/ Charles F. Morrow




                                                 3
